922 So. 2d 543 (2006)
Roger E. PRICE, Cynthia J. Price, Mattie Johnson Price, Steve Gentle, III, and Field Gremillion, III
v.
ROY O. MARTIN LUMBER COMPANY, Beazer East, Inc., Vulcan Materials Company, Cos-Mar Company, BFI Waste Systems of North America, Inc. and the Dow Chemical Company.
No. 2005-C-1390.
Supreme Court of Louisiana.
January 27, 2006.
Prior report: La.App., 915 So. 2d 816.
In re Price, Roger E. et al.; Price, Cynthia J.; Price, Mattie Johnson; Gentle, Steve III; Gremillion, Field III;  Plaintiff(s); Applying for Writ of Certiorari and/or Review, Parish of Ascension, 23rd Judicial District Court Div. D, No. 74,608; to the Court of Appeal, First Circuit, No(s). 2004 CA 0227, 2003 CW 2647, 2003 CW 2669, 2003 CW 2670, 2003 CW 2671.
Denied.